Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 16, 2010                                                                                             Marilyn Kelly,
                                                                                                                   Chief Justice

  141457                                                                                             Michael F. Cavanagh
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Alton Thomas Davis,
            Plaintiff-Appellee,                                                                                         Justices

  v                                                                SC: 141457
                                                                   COA: 289540
                                                                   Grand Traverse CC:
                                                                   08-010647-FH
  STEVEN DANIEL SMOOT,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 1, 2010
  judgment of the Court of Appeals is considered. We DIRECT the Grand Traverse
  County Prosecuting Attorney to answer the application for leave to appeal within 28 days
  after the date of this order. The prosecutor shall pay particular attention to the
  defendant’s contention that the trial prosecutor engaged in pervasive misconduct.

        The application for leave to appeal remains pending.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 16, 2010                   _________________________________________
           s1209                                                              Clerk